Citation Nr: 1500724	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  09-13 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for pancreatitis, internal bleeding, ulcer disease, bacterial infection, and distress.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1965 to May 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In January 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is associated with the record on appeal.  At such time, the Veteran via her representative waived agency of original jurisdiction (AOJ) consideration of all evidence received since the issuance of the February 2009 statement of the case.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the transcript of the January 2014 Board hearing and VA treatment records, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  



FINDING OF FACT

The Veteran's pancreatitis, internal bleeding, ulcer disease, bacterial infection, and psychiatric disorder existed prior to VA treatment in January 2006 and did not undergo an increase in disability, nor did the Veteran incur an additional disability, as a result of VA medical care provided on and for several weeks after January 17, 2006.  


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for pancreatitis, internal bleeding, ulcer disease, bacterial infection, and distress are not met. 38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, March 2006 and February 2007 letters, sent prior to the initial June 2007 rating decision, advised the Veteran of the evidence and information necessary to substantiate her claim under the provisions of 38 U.S.C.A. § 1151 as well as her and VA's respective responsibilities in obtaining such evidence and information.

However, the Veteran was not provided with notice pursuant to Dingess/Hartman, supra.  Despite the inadequate notice provided to the Veteran on this element, the Board finds no prejudice to her in proceeding with the issuance of a final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, because the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151, any questions as to the appropriate disability rating or effective date to be assigned are moot. 

Relevant to the duty to assist, the Veteran's service treatment records, as well as VA and private treatment records, have been obtained and considered.  There are conflicting electronic reports from the Social Security Administration regarding whether the Veteran was awarded disability benefits in 1993.  The Veteran has not reported that she underwent medical examinations for SSA benefits.  Moreover, as discussed further below, the instant claim is whether specific gastrointestinal and mental health disorders that existed prior to January 2006 were aggravated or that additional disabilities were proximately caused by VA medical care in January 2006.  Therefore, SSA records for examination in 1993 are not pertinent to the issue on appeal.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

Additionally, the Board obtained an independent medical expert's (IME) opinion in May 2014 in order to adjudicate the Veteran's claim.  The physician who offered the IME opinion provided an analysis and rationale based on his review of the records.  Moreover, the physician offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the physician in May 2014 is sufficient to assist VA in deciding the claim.

In January 2014, the Veteran was provided an opportunity to set forth her contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned Veterans Law Judge noted that basis of the prior determination and the elements of the claim that were lacking.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor her accredited representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or have identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the necessary elements.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II Analysis

In a January 2006 claim, an April 2006 addendum, testimony during the January 2014 Board hearing, and in a statement in November 2014, the Veteran contended that several gastrointestinal disorders and a mental health disorder were compromised when VA did not provide adequate emergency treatment when she sought care at the Jesse Brown VA Medical Center (VAMC) on and after January 17, 2006.  The Veteran has been awarded service connection and a 70 percent rating for bipolar disorder and a total disability rating based on individual unemployability, effective July 11, 2002.    

Compensation under 38 U.S.C.A. § 1151 is awarded for a qualifying additional disability caused by improper VA treatment.  A disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary of the VA, either by a Department employee or in a Department facility and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

In Viegas v. Shinseki, the Federal Circuit noted that section 1151 delineates three prerequisites for obtaining disability compensation.  First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct."  38 U.S.C. § 1151(a).  Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the Veteran" by VA or in a VA facility.  Finally, the "proximate cause" of the Veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable." See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013); 
§ 1151(a)(1)(A), (a)(1)(B).  Thus, section 1151 contains two causation elements-a Veteran's disability must not only be caused by the hospital care or medical treatment he received from VA, but also must be proximately caused by the VA's fault or an unforeseen event. 

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after care or treatment is rendered.  38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

The Board must weigh any competent lay evidence and to make a credibility determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  
	
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Treatment records prior to January 2006 show that the Veteran was examined and treated on many occasions for symptoms of abdominal pain, gastrointestinal distress, and rectal bleeding.  A 1975 X-ray identified a hiatal hernia.  In August 1983, a VA physician diagnosed bleeding hemorrhoids.  On various occasions from 1997 through 2005, VA clinicians diagnosed peptic ulcer disease, cholecysitis and gall stones, pancreatitis, Helicobacter pylori (H. pylori) infections, and continued episodes of bleeding hemorrhoids.  The symptoms were treated with medication including antibiotics, but the Veteran declined all recommended invasive diagnostic and corrective surgical procedures.  The Veteran frequently sought acute treatment in an emergency room and often failed to appear for follow up appointments at the assigned VA clinic.  The Veteran was also diagnosed and underwent therapy for bipolar disorder.  

In June 2005, the Veteran's attending VA internal medicine physician noted the Veteran's reports of abdominal distress "amidst significant anxiety" and that she had run out of medication for her esophageal reflux disease.  The physician assured the Veteran that she did not currently have cholecystitis, pancreatitis, or peritonitis and advised that she should keep up with medication refills.  In a July 2005 mental health encounter, a VA clinician noted that the Veteran had a history at the clinic for frequent visits with somatic/medical complaints which were disjointed and delusional in nature.  The clinician noted that the Veteran was seeking a referral for vocational rehabilitation training and that her bipolar-schizoaffective disorder was subchronic but that the Veteran was not willing to take medications.  The clinician advised participation in a therapy group.  Mental health clinic records showed that the Veteran received counseling on several occasions during the remainder of 2005, but continued to refuse medication.  

The Veteran asserted that, on January 17, 2006, she sought VA emergency room treatment for abdominal pain and rectal bleeding that she experienced over the previous four days.  VA records for that date showed that the Veteran did not appear for a mental health treatment appointment in the morning.  There is no record of examination or care in the emergency department, but the Veteran was seen later that day in the Women's clinic.  The Veteran reported to a nurse practitioner (NP) that the rectal blood was dark and cloudy unlike that which she had experienced in the past as a result of an ulcer.  She denied nausea or vomiting and reported a normal appetite.  She reported to the NP that she was experiencing emotional stress over a family matter, suspected that a rectal cyst was the cause of her bleeding and stomach pain, and requested antibiotics.  

The record of care showed that the NP noted the Veteran's history of hematochezia, anemia, and gastroesophageal disease, obtained vital signs, performed clinical examination of the heart, lungs, and abdomen, ordered laboratory tests, provided occult stool cards, and arranged for an appointment at the gastrointestinal clinic, but did not prescribe antibiotics.  The clinician noted the Veteran's history of gastroesophageal disease and ordered an increased frequency of the Veteran's prescribed medication.  The NP noted the Veteran's understanding of the instructions and plan, noting no objections by the Veteran.  The clinical record was created electronically at 7:42 pm.  

On February 6, 2006, a VA social worker noted the Veteran's report that she went to a private physician for medications, expressed frustration with her VA medical care, and reported that she had been treated inappropriately by a laboratory technician.  On February 13, a VA attending physician also noted that the Veteran had received medication from a private physician which was presumably for another H. pylori infection, although no new laboratory tests were obtained.  The Veteran continued to decline invasive diagnostic procedures and any psychotropic medications.  On February 14, a VA gastroenterologist noted the history of H. pylori infections, gall stones, ulcer, and rectal bleeding that had been treated empirically.  The Veteran reported multiple different types of abdominal pain and renewed her request for low dose antibiotic medication.  The gastroenterologist reviewed the results of laboratory testing that suggested anemia and possible iron deficiency caused by rectal bleeding and recommended a colonoscopy and an esophago-gastroduodenoscopy, which the Veteran refused because of fear of a gastrointestinal tear.  For the remainder of 2006, the Veteran participated in psychiatric therapy, but did not seek further VA gastrointestinal care. 

The Veteran submitted records of private care in 2011, 2012, and 2014 that showed recurrent episodes of abdominal pain attributed to an H. pylori infection and gall stones. 

At her Board hearing in January 2014, the Veteran alleged that the treatment rendered by VA in January 2006 was negligent in that, when she arrived for treatment, she was sent to the Women's Clinic instead of being treated at the emergency room.  Upon her arrival, it was near the end of the shift, and the NP was dressed to leave.  The Veteran asserted that the NP only asked a few questions and did not examine the Veteran or provide any medication.  The Veteran alleged that she was in a painful, weakened condition and was losing blood from an ulcer and abscess.  She indicated that the basis of her claim was VA's failure to properly diagnose and treat her condition in January 2006 resulted in the worsening of her pancreatitis, internal bleeding (hemorrhoids), peptic ulcer disease, gastrointestinal bacterial infection, and emotional distress.

In April 2014, the Board sought a review of the entire record and an opinion from an IME.  In May 2014, a physician and associate professor and Chair of the Department of Internal Medicine at a university medical school noted a review of the claims file that included the VA and private medical records and the Veteran's statements.  The physician provided the following assessment: 

Upon review of the medical record, there is no evidence that the care delivered on January 17 deviated from acceptable practices.  The interview, examination, assessment, diagnostic test, and follow up were well within the acceptable standard of practice.  There was no indication that the presenting complaints were of such severity to warrant an emergency room visit.  In fact, review of the medical record reveals that the Veteran had previously presented with similar complaints on several occasions.  More importantly, the patient's course over the following several weeks did not reveal any serious complications warranting hospital admission, interventions, or major change in clinical decision making.  The patient's clinical conditions are chronic and relapsing and require frequent follow up and collaborative evaluations from primary care providers and gastroenterologists, not emergency care.  The plan executed by the nurse practitioner on January 17 is consistent with the course of action normally taken for these conditions. 

The course of the patient's clinical condition was not adversely affected by the management plan started on January 17 by the nurse practitioner.  The referral to a gastroenterologist was the right thing to do.  Antibiotic treatment would probably have been started by the gastroenterologist at that time after ordering diagnostic tests.  The fact that an outside physician started these medications before the VA doctors had had a chance to obtain the necessary diagnostic tests does not imply delay in care by the VA physicians.  It is standard of practice to obtain these cultures before starting treatment.  

There is no evidence from the medical record that the patient developed any additional psychiatric disorder as a result of the incidents surrounding the visit of January 17, 2006.  The patient's bipolar disorder preceded that visit and continued to exist following that visit.  This persistence is characteristic of this disorder.  

The relationship between peptic ulcer disease and mental disorders has been studied by numerous investigators.  Most studies reveal that the main mental health problem people encounter is an increase in the level of anxiety that is usually transient.  Most studies did not show an increase in psychotic illnesses, although one study showed a possible increase in depression, a condition the patient already had. 

In summary, the physician found that it was less likely than not that the Veteran's gastrointestinal and mental health disorders sustained an additional disability or increase in severity as a result of VA care that was adequate and appropriate.  

The Board accords great probative weight to the May 2014 IME opinion, which is the only competent etiology opinion of record, as it is predicated on a thorough review of the record, which includes medical records concerning the treatment in question and the Veteran's statements, in which she articulated her contentions.  Additionally, such opinion considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records received. Moreover, the clinician offered a clear conclusion with supporting data.  See Nieves-Rodriguez, supra; Stefl, supra.  

The Veteran was provided a copy of the physician's evaluation and responded in a written statement in November 2014.  As relevant to the instant claim, the Veteran asserted that she travelled for two hours on public transportation to seek VA emergency room treatment for life threatening extreme pain and internal bleeding.  Although a local free or sliding scale clinic was nearby, she chose to travel VA because she could not pay for the clinic services.  After waiting for several hours she was directed to the Women's clinic and not called until 4 pm.  She asserted that the NP did not examine her, was dressed as if leaving for an event, and did not send her back to the emergency room although she had an emergency situation.  She asserted that she went home by public transportation with the issue of bleeding and went to the local clinic the next morning and obtained a course of antibiotics for her ulcer.  She was not able to obtain records of this care because they had been destroyed.  She indicated under her signature that she had earned master's degrees in business and public health services. 

The Board finds that compensation under 38 U.S.C.A. § 1151 for pancreatitis, internal bleeding, ulcer disease, bacterial infection, and distress is not warranted because the VA care provided on and for several weeks after January 17, 2006 did not result in an additional disability or an increase in severity of existing disorders.  The Board also parenthetically notes that the Veteran already has been awarded service connection for a mental health disorder, including manifestations of anxiety and depression.   

The Board acknowledges the Veteran's sincerely held belief that her symptoms on January 17, 2006 were severe and life threatening and that emergency treatment with a course of antibiotics was required.  However, notwithstanding the Veteran's claimed education in public health services, the record does demonstrate that she possesses any clinical or diagnostic medical knowledge or skills.  Although the Veteran, as a lay person, may report on her observable symptoms and discomfort and the nature of the treatment she received in the past for her existing disorders, an assessment of the severity and proper treatment for her symptoms on a specific occasions is a complex medical matter requiring training and clinical experience that the Veteran does not possess.  Therefore, her own assessment of the severity of the symptoms, the need for emergency care, and the required course of treatment are not competent as such are complex medical questions and her statements in this regard are non-probative.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Further, several of the Veteran's assertions are not credible as they are internally inconsistent or are inconsistent with contemporaneous medical records and, thus likewise entitled to no probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  She contended that her symptoms were severe and life threatening but chose to travel for two hours to obtain VA treatment because of the potential cost, only to obtain non-emergency treatment at a public clinic the next day anyway.  Had she believed that she was in a life threatening situation because of rectal bleeding, she could have been transported to a close facility by city ambulance and received emergency care that was potentially reimbursable by VA. The Veteran contended that she was never examined, which is inconsistent with the NP's record of vital signs and clinical observations.  The Veteran contended that the NP hurried the encounter because it was the end of a shift and because the NP seemed to be dressed for an after-work event.  However, the NP entered the record of treatment much later in the evening, indicating that she remained in the clinic for several more hours.  Moreover, the NP did not note any expression by the Veteran of a concern for life threatening symptoms.  In fact, the NP noted that the Veteran understood the treatment plan and apparently obtained the ordered laboratory tests.  

Therefore, the Board places greatest probative weight on the review and thorough analysis by the IME from a private university.  The physician considered the Veteran's contentions and accurately summarized the medical history prior to January 2006 and the VA treatment encounters on and for several weeks after January 17.  The physician's assessment of the symptoms and their severity is consistent with the VA records before and after the treatment in question that do not show new or increased severity of any of the Veteran's recurring gastrointestinal or mental health disorders.  The physician credibly explained that the standard of care was appropriate.  The Veteran did not require emergency treatment, and that obtaining laboratory test results prior to prescribing antibiotic medication for a stomach infection or ulcer is an appropriate diagnostic practice.  Notably, the Veteran did not seek emergency care at another facility but rather obtained non-VA outpatient care the next day and failed to follow up with any course of treatment or examination as recommended by VA specialists the next month.  

As the great weight of competent and credible evidence shows that the Veteran did not incur additional disabilities or an increase in the severity of existing disabilities as a result of the proper and appropriate VA treatment on and for several weeks after January 17, 2006, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for pancreatitis, internal bleeding, ulcer disease, bacterial infection, and distress is denied.



____________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


